DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 LISA MELISSE, as personal representative of the Estate of GLORIA
BONO, deceased, and MICHAEL BONO, SR., as personal representative
          of the Estate of MICHAEL BONO JR., deceased,
                             Appellants,

                                      v.

     Y.C.C.S. PROPERTY OWNERS ASSOCIATION, INC., a Florida
  corporation, JUDITH L. MATTHEWS and GULICK CONSTRUCTION
            COMPANY, INC., a Florida corporation for profit,
                            Appellees.

                               No. 4D17-950

                                [May 3, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No. 2016CA000739.

  Jay M. Levy of Jay M. Levy, P.A., Miami, and John Leighton of Leighton
Law, P.A., Miami, for appellants.

    Scott A. Cole of Cole, Scott & Kissane, P.A., Miami, and David Bradley
and Adam Zhamukhanov of Cole, Scott & Kissane, P.A., West Palm Beach,
for appellee, Y.C.C.S. Property Owners Association, Inc.

   Benjamin L. Bedard and Dana P. Clement of Roberts, Reynolds, Bedard
& Tuzzio, PLLC, West Palm Beach, for appellee, Judith L. Matthews.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.